—Appeal from a judgment of the Supreme Court (Cobb, J.), entered June 7, 2002 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition as untimely.
Petitioner commenced this CPLR article 78 proceeding to challenge the revocation of his parole and the imposition of a seven-year time assessment. The petition was properly dismissed by Supreme Court as untimely as it exceeded the applicable four-month statute of limitations (see CPLR 217 [1]; see also Matter of Grant v Senkowski, 95 NY2d 605 [2001]). Petitioner’s representations to the contrary have been examined and found to be without merit.
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.